DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Species 1, Figures 1-7, Claims 1-5 in the reply filed on 07/08/2021 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re claim 4, it is unclear how the wall portion can include a projection portion since the projection portion 97 appears to be on the first housing, not the second housing.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 and 5 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Wu (US 2014/0312726).
In re claim 1, Wu, in figures 1-4, discloses a rotary apparatus comprising: a motor including a rotary shaft (30); a plurality of gears including an output gear (as seen in the figures); and a housing (1) accommodating the motor and the plurality of gears, wherein the housing is separable into a first housing and a second housing (11,12); the motor includes a first end portion and a second end portion located on an opposite side of the first end portion, the second housing includes a second regulating portion regulating a part of the motor on the second end portion side; the second regulating portion includes a wall portion opposing to the second end portion and a surface portion opposing to the wall portion and a side portion connecting the wall portion and the surface portion in a rotary shaft direction (see annotated figure below).

    PNG
    media_image1.png
    586
    875
    media_image1.png
    Greyscale
 
In re claim 2, Wu, in figures 1-4, discloses that the surface portion is spaced apart by a first distance from the wall portion in the rotary shaft direction (as seen in the annotated figure above).
In re claim 3, Wu, in figures 1-4, discloses that the second housing includes a pair of side portions having the side portion (as seen in the annotated figure above).
In re claim 5, Wu, in figures 1-4, discloses that the second housing includes a surface portion and sidewall portion provided at an outer peripheral portion of the surface portion (outer sidewall of second housing 12), and the second regulating portion suppresses the part of the motor on the second end portion side from being displaced toward the sidewall portion of the second housing in the rotary shaft direction (inherent function of the regulating portion due to its positioning).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Talpalatski whose telephone number is (571)270-3908.  The examiner can normally be reached on 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Alexander Talpalatski/Primary Examiner, Art Unit 2837